Citation Nr: 1136683	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability, status post anterior cruciate ligament reconstruction.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.  

In June 2011, the Board received written notification from the appellant of his wanted to withdraw his appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal.
ORDER

The appeal for entitlement to a rating in excess of 10 percent for a left knee disability, status post anterior cruciate ligament reconstruction, is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee is dismissed.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


